DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on October 22, 2020 has been fully considered.  The rejection is made final.  Claims 1-20 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated November 13, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
Applicant’s arguments and amendment filed October 22, 2020 with respect to claim(s) 1-14 have been considered but are moot in view Hyde et al. (US Patent Publication No. 2015/0046668 A1).

Applicant's arguments filed October 22, 2020 with respect to claim(s) 15-20 have been fully considered but they are not persuasive. 

In response to Applicant’s argument on pages 9-10 that “Stated otherwise, Applicant's claimed invention is not concerned with the distance between the primary storage system and the secondary storage system, but rather the distance (from a communication standpoint) between the host system and the primary storage system, and the distance between the host system and the secondary storage system. Thus, Applicant asserts that Bartfai fails to disclose "determining, by the host system, whether at least one of the following conditions is true: (1) the secondary storage system is closer to the host system than the primary storage system from a communication standpoint;”.  The Examiner has given the phrase “communication standpoint” its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner has shown in the preceding office action that Bartfai discloses a communication between the host, the first and the second storage unit.  Bartfai in paragraph [0039] and [0060] discloses that the distance between the first storage unit and the second storage unit may be small enough such that copying data synchronously does not cause a significant performance impact based on communication standpoint. Therefore, Bartfai either discloses or suggests the above argued limitation of independent claim 15. 
Examiner’s Note: Independent claim 15 can also be rejected same as other amended independent claims 1 and 8 in view of Hyde et al. (US Patent Publication No. 2015/0046668 A1).
                                                              
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyde et al. (US Patent Publication No. 2015/0046668 A1, ‘Hyde’, hereafter, provided by the Applicant’s IDS).

Regarding claim 1. Hyde teaches a method for accelerating transaction execution across geographically dispersed clusters (data stored at a primary storage system, may be mirrored from the primary storage system to a secondary storage system geographically remote from the primary storage system, Hyde [0023], Fig. 1, items 6a and 6b, the method comprising:
receiving, by a host system, a request to read data in a data replication system comprising a primary storage system and a secondary storage system in a synchronous mirroring relationship with the primary storage system (a selection may be made to direct a read operation to the secondary storage system instead of to the primary storage system in order to improve operations. For example, a read operation may be directed to the secondary storage to improve the read operation response time … it is believed that such an arrangement can improve the economics of a data center by utilizing the presence of a second storage subsystem that contains an exact mirror copy of the production data residing on the primary storage system, Hyde [0023-0025].  The primary 4a and secondary 4b storage systems include storage management software 22a and 22b to manage the data mirroring operations, Hyde [0030] and Fig. 1);
determining, by the host system, whether at least one of the following conditions is true: (1) the secondary storage system is closer to the host system from a communication standpoint (the selecting as a function of read operation response time may include determining whether the secondary storage system is at a shorter distance to the initiator of a first read operation and selecting to direct the first read operation to the secondary storage system instead of to the primary storage system if the secondary storage system is determined to be geographically closer than the primary storage system, Hyde [0012], [0029]); and (2) the host system communicates with the secondary storage system using a high speed communication technology that is not available to communicate with the primary storage system;
a suspend event may be detected in which the mirroring of data from the primary storage system to a secondary storage system is suspended, and in response, a first read operation to the secondary storage system, may be cancelled and then restarted to read data from the primary storage system instead of from the secondary storage system, Hyde [0013-0014]);
in the event neither of the conditions is true, directing the request to the primary storage system (selecting to direct the first read operation to the secondary storage system instead of to the primary storage system if the secondary storage system is determined to be geographically closer than the primary storage system, Hyde [0012], [0029])..
Regarding claim 2. Hyde teaches, further comprising determining whether the secondary storage system is closer to the host system by comparing a response time between the host system and the secondary storage system, to a response time between the host system and the primary storage system (read operation response time between the primary storage system and the secondary storage system, Hyde [0012]-0013], [0023]).
Regarding claim 8. Hyde teaches a computer program product for accelerating transaction execution across geographically dispersed clusters, the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor (System memory 606 can include computer system readable media in the form of volatile memory, … memory 606 may include at least one program product having a set (e.g., at least one) of program modules that are configured to carry out the functions, Hyde [0079-0080]):
although claim 8 directed to a product, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the product recited in claim 8. Therefore; claim 8 is rejected for at least the same reason as claim 1 above.
Regarding claim 9, the method steps of claim 2 substantially encompass the product recited in claim 9.  Therefore, claim 9 is rejected for at least the same reason as claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US Patent Publication No. 2015/0046668 A1, ‘Hyde’, hereafter, provided by the Applicant’s IDS) in view of Craddock  et al. (Published in: IBM Journal of Research and Development, Volume: 62 , Issue: 2/3 , March-May 2018, pages 13:1-13:10 ), ‘Craddock’, hereafter, previously provided).

Regarding claim 3. Hyde does not teach, wherein the high speed communication technology is zHyperLink technology.
However, Craddock teaches wherein the high speed communication technology is zHyperLink technology (Introduction, Craddock, page 13:1 and Performance Results, Craddock, page 13:7).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Hyde and Craddock before him/her, to modify Hyde with the teaching of Craddock’s processing a chain of a plurality of write requests.  One would have been motivated to do so for the benefit of reducing in storage I/O service times without any application changes (Craddock, Abstract).
Regarding claim 10, the method steps of claim 3 substantially encompass the product recited in claim 10.  Therefore, claim 10 is rejected for at least the same reason as claim 3 above.

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US Patent Publication No. 2015/0046668 A1, ‘Hyde’, hereafter, provided by the Applicant’s IDS) in view of Bartfai et al. (US Patent Publication No. 2005/0081091 A1, ‘Bartfai’, hereafter, previously provided).
Regarding claim 4. Hyde does not teach, further comprising, in the event the request is directed to the secondary storage system, determining whether the request is eligible to be processed using the high speed communication technology.
However, Bartfai teaches further comprising, in the event the request is directed to the secondary storage system, determining whether the request is eligible to be processed using the high speed communication technology (Bartfai [0005], [0007], [0039]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Hyde and Bartfai before him/her, to modify Hyde with the teaching of Bartfai’s .  One would have been motivated to do so for the benefit of recovering from a data storage system failure in a data storage system having a host computer writing data to a first storage unit, a second storage unit, and a third storage unit (Bartfai, Abstract and [0013]).
Regarding claim 5. Hyde does not teach, further comprising, in the event the request is eligible, processing the request using the high speed communication technology.
However, Bartfai teaches further comprising, in the event the request is eligible, processing the request using the high speed communication technology (Bartfai, Abstract and [0013]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Hyde and Bartfai before him/her, to modify Hyde with the teaching of Bartfai’s .  One would have been motivated to do so for the benefit of recovering from a data storage system failure in a data storage system having a host computer writing data to a first storage unit, a second storage unit, and a third storage unit (Bartfai, Abstract and [0013]).
Regarding claims 11 and 12, the method steps of claims 4 and 5 substantially encompass the product recited in claims 11 and 12.  Therefore, claims 11 and 12 are rejected for at least the same reason as claims 4 and 5 above.

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US Patent Publication No. 2015/0046668 A1, ‘Hyde’, hereafter, provided by the Applicant’s IDS) in view of Bartfai et al. (US Patent Publication No. 2005/0081091, ‘Bartfai’, hereafter) and further in view of Berger et al. (US Patent Publication No. 2017/0329557 A1, ‘Berger’, hereafter, previously provided).

Regarding claim 6. Hyde and Bartfai do not teach, further comprising, in the event the request is not eligible, processing the request using a legacy communication technology.
However, Berger teaches further comprising, in the event the request is not eligible, processing the request using a legacy communication technology (the write request chain may be used with a FICON (command mode) write chain to allow the host server to transfer data to the attached storage system. In another embodiment, the write request chain may be used with a zHPF (Transport Mode) write chain, Berger [0030]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Hyde, Bartfai and Berger before him/her, to further modify Hyde with the teaching of Berger’s processing a chain of a plurality of write requests.  One would have been motivated to do so for the benefit of having improved techniques for processing a chain of a plurality of write requests (Berger, Abstract and [0001]).
Regarding claim 7. Hyde and Bartfai do not teach, wherein the legacy communication technology is one of FICON and zHPF.
wherein the legacy communication technology is one of FICON and zHPF (the write request chain may be used with a FICON (command mode) write chain to allow the host server to transfer data to the attached storage system. In another embodiment, the write request chain may be used with a zHPF (Transport Mode) write chain, Berger [0030]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Hyde, Bartfai and Berger before him/her, to further modify Hyde with the teaching of Berger’s processing a chain of a plurality of write requests.  One would have been motivated to do so for the benefit of having improved techniques for processing a chain of a plurality of write requests (Berger, Abstract and [0001]).  
Regarding claims 13 and 14, the method steps of claims 6 and 7 substantially encompass the product recited in claims 13 and 14.  Therefore, claims 13 and 14 are rejected for at least the same reason as claims 6 and 7 above.


Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US Patent Publication No. 2015/0067387 A1, ‘Liao’, hereafter, previously provided) in view of Bartfai et al. (US Patent Publication No. 2005/0081091 A1, ‘Bartfai’, hereafter, previously provided).

Regarding claim 15. Combination of Liao and Bartfai teaches a system for accelerating transaction execution across geographically dispersed clusters, the system comprising:
a primary storage system;  a secondary storage system in an asynchronous mirroring relationship with the primary storage system (a storage system comprising a primary storage device, a secondary storage device, Liao [0009].  The primary storage device and the secondary storage device constitute a server-level data mirror, Liao [0034].  Bartfai [0027] discloses that the three storage control units 100, 102, 104 may be at three different sites … there may be more than three storage control units distributed among three or more sites (i.e., geographically dispersed clusters)); 
the secondary storage system configured to process a read request from a host system in the event at least one of the following conditions is true: (1) the secondary storage system is closer, from a communication standpoint, to the host system than the primary storage system (the distance between the first storage unit and the second storage unit is kept as close as possible to minimize the performance impact of synchronous Peer-to-Peer Remote Copy (PPRC). Data is copied asynchronously from the second storage unit to the third storage unit. As a result, the effect of long distance on the host response time is eliminated, Bartfai [0007], [0039], [0060]); and (2) the host system communicates with the secondary storage system using a high speed communication technology that is not available to communicate with the primary storage system; 
and the primary storage system configured to process the read request in the event neither of the conditions is true (once a failure on the secondary storage device is detected, the configuration may be performed on the primary storage device and then the transmission of data write requests to the primary storage device may be restored, Liao [0052]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Liao and Bartfai before him/her, to modify Liao with the teaching of Bartfai’s .  One would have been motivated to do so for the benefit of recovering from a data storage system failure in a data storage system having a host computer writing data to a first storage unit, a second storage unit, and a third storage unit (Bartfai, Abstract and [0013]).
Regarding claim 16. Liao does not teach, wherein the secondary storage system is closer to the host system if a response time between the host system and the secondary storage system is smaller than a response time between the host system and the primary storage system.  
However, Bartfai teaches wherein the secondary storage system is closer to the host system if a response time between the host system and the secondary storage system is smaller than a response time between the host system and the primary storage system (the distance between the first storage unit and the second storage unit is kept as close as possible to minimize the performance impact of synchronous Peer-to-Peer Remote Copy (PPRC). Data is copied asynchronously from the second storage unit to the third storage unit. As a result, the effect of long distance on the host response time is eliminated, Bartfai [0007], [0039]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Liao and Bartfai before him/her, to modify Liao with the teaching of Bartfai’s .  One would have been motivated to do so for the benefit of recovering from a data storage system failure in a data storage system having a host computer writing data to a first storage unit, a second storage unit, and a third storage unit (Bartfai, Abstract and [0013]).
Regarding claim 18. Liao does not teach, wherein the secondary storage system is configured to process the read request based on eligibility of the read request to use the high speed communication technology.  
However, Bartfai teaches wherein the secondary storage system is configured to process the read request based on eligibility of the read request to use the high speed communication technology (Bartfai [0005], [0007], [0039]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Liao and Bartfai before him/her, to modify Liao with the teaching of Bartfai’s .  One would have been motivated to do so for the benefit of recovering from a data storage system failure in a data storage system having a host computer writing data to a first storage unit, a second storage unit, and a third storage unit (Bartfai, Abstract and [0013]).
Regarding claim 19. Liao does not teach, wherein the secondary storage system is configured to process the read request using the high speed communication technology in the event the read request is eligible.  
However, Bartfai teaches wherein the secondary storage system is configured to process the read request using the high speed communication technology in the event the read request is eligible (Bartfai, Abstract and [0013]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Liao and Bartfai before him/her, to modify Liao with the teaching of Bartfai’s .  One would have been motivated to do so for the benefit of recovering from a data storage system failure in a data storage system having a host computer writing data to a first storage unit, a second storage unit, and a third storage unit (Bartfai, Abstract and [0013]).

Claim  17 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US Patent Publication No. 2015/0067387 A1, ‘Liao’, hereafter) in view of Bartfai et al. (US Patent Publication No. 2005/0081091, ‘Bartfai’, hereafter, previously provided) and further in view of Craddock  et al. (Published in: IBM Journal of Research and Development ( Volume: 62 , Issue: 2/3 , March-May 2018, pages 13:1-13:10 ), ‘Craddock’, hereafter, previously provided).

Regarding claim 17. Liao and Bartfai do not teach wherein the high speed communication technology is zHyperLink technology.  
However, Craddock teaches wherein the high speed communication technology is zHyperLink technology (Introduction, Craddock, page 13:1 and Performance Results, Craddock, page 13:7).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Liao, Bartfai and Craddock before him/her, to further modify Liao with the teaching of Craddock’s processing a chain of a plurality of write requests.  One would have been motivated to do so for the benefit of reducing in storage I/O service times without any application changes (Craddock, Abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US Patent Publication No. 2015/0067387 A1, ‘Liao’, hereafter, previously provided) in view of Bartfai et al. (US Patent Publication No. 2005/0081091, ‘Bartfai’, hereafter, previously provided) and further in view of Berger et al. (US Patent Publication No. 2017/0329557 A1, ‘Berger’, hereafter, previously provided).

Regarding claim 20. Liao and Bartfai do not teach wherein the secondary storage system is configured to process the read request using a legacy communication technology in the event the read request is not eligible.
However, Berger teaches wherein the secondary storage system is configured to process the read request using a legacy communication technology in the event the read request is not eligible (the write request chain may be used with a FICON (command mode) write chain to allow the host server to transfer data to the attached storage system. In another embodiment, the write request chain may be used with a zHPF (Transport Mode) write chain, Berger [0030]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Liao, Bartfai and Berger before him/her, to further modify Liao with the teaching of Berger’s processing a chain of a plurality of write requests.  One would have been motivated to do so for the benefit of having improved techniques for processing a chain of a plurality of write requests (Berger, Abstract and [0001]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168